Exhibit 10.3

 

LOGO [g568083001.jpg]    3333 Susan Street    T (714) 662-5600    emulex.com   
Costa Mesa, CA 92626    F (714) 241-0792   

July 12, 2013

Mr. Jeffrey W. Benck

7 Bell Pasture Road

Ladera Ranch, CA 92694

Dear Jeff:

Reference is made to that certain Key Employee Retention Agreement between you
and Emulex Corporation (“Emulex”), effective as of January 1, 2013 (the “KERA”),
which sets forth certain severance benefits that you may be entitled to receive
in the event of a qualifying termination of your employment with Emulex. This
letter agreement sets forth our mutual understanding with respect to amendment
of the KERA as set forth herein. Accordingly, we hereby agree as follows:

Section 3(n) of the KERA is hereby amended and restated in its entirety as
follows:

“(n) “Severance Period” means twenty four (24) months.”

Except as specifically amended hereby, the KERA will remain unchanged. As
amended hereby, the KERA will continue in full force and effect.

 

Very truly yours, EMULEX CORPORATION By:  

/s/ James M. McCluney

Name:   James M. McCluney Title:   Executive Chairman

Accepted and Agreed to:

JEFFREY W. BENCK

 

By:  

/s/ Jeffrey W. Benck

Date:   July 12, 2013